Citation Nr: 0332569	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-09 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for psychoneurosis, 
mixed with anxiety and hysterical features. 

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from April 1943 to August 1943.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for the issues on appeal.  



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is the result of 
noise exposure in service. 

2.  The veteran's tinnitus is the result of noise exposure in 
service. 



CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Analysis

While the veteran's service medical records are negative for 
any evidence of hearing loss or tinnitus at enlistment or 
separation, the evidence in support of the veteran's claim 
for entitlement to service connection for those disabilities 
include two positive nexus opinions relating his current 
hearing loss and tinnitus to service.  

In an August 2000 letter, the veteran's private doctor stated 
that he treated the veteran for 8 years.  He reported the 
veteran's longstanding history of chronic tinnitus with 
hearing loss that began immediately following training 
exercises in service.  The symptoms had been persistent since 
the early 1940's.  The osteopath cited to a December 1999 
consultation with Dr. Gordon Genta, an ear, nose, and throat 
specialist.  Dr. Genta's findings included moderate to severe 
nerve hearing loss in both ears that was caused by ringing. 

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
70
LEFT
50
50
55
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The VA 
audiologist diagnosed mild sloping to moderately severe 
sensorineural hearing loss in the right ear with mild sloping 
to severe sensorineural hearing loss in the left ear.  Based 
on the veteran's history, the examiner opined that it was as 
least as likely as not that the hearing loss had its origins 
in service.  

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, the Board relies on the May 
2002 VA ear disease examination.  The veteran's medical 
history of hearing loss and ringing of the ears for the past 
40 years was noted.  The veteran stated that he was in 
service for 4.5 months and was exposed to gunfire from 
rifles, grenades, and other small arms during basic training.  
The ringing in the ears was present at all times and was not 
pulsatile in nature.  There was no previous history of ear 
infection or ear surgery.  There was no family history of 
hearing loss.  

Physical examination of the ears was normal.  The impression 
was hearing loss possibly secondary to noise exposure in 
service.  Chronic continuous tinnitus secondary to hearing 
loss due to noise exposure in service.  

Because all of the competent medical opinions link the 
veteran's current hearing loss and tinnitus to service, the 
Board finds that the evidence is in favor of the grant of 
service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for bilateral tinnitus is 
granted.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In an August 2000 letter the veteran's private doctor, noted 
that he had treated the veteran for eight years.  However, 
the veteran's treatment records with respect to his skin and 
psychiatric conditions are not in the file.  The RO should 
obtain the veteran's private medical treatment records that 
have not been associated with the claims file.  The RO should 
obtain all treatment records pertaining to the veteran's 
claimed disabilities.  

Finally, the appellant was afforded VA examinations for the 
purpose of evaluating his skin and psychiatric conditions.  
In this case, the May 2002 VA psychiatric examiner reported 
that the claims files was reviewed but did not note the 
service medical record showing treatment for a pre-existing 
psychiatric condition.  The examiner also commented that a 
determination of the etiology of the appellant's current 
disorder in relation to his military service could not be 
established.  The RO should request that the VA examiner 
clarify his/her opinion to address the issues raised in this 
remand.  

The Board notes that the May 3, 2002 VA skin diseases 
examination was adequate in that the examiner reviewed the 
claims file and found no evidence of an in-service or current 
skin disorder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  After obtaining the necessary consent 
from the veteran, obtain all treatment 
records for treatment of a skin condition 
and a psychiatric condition from Drs. 
David A. Bryman, Gordon Genta, and Ronald 
Glick, all located at 12020 South Warner-
Elliot Loop, Suite 101, Phoenix, Arizona, 
85044.

3.  Provide the VA examiner who conducted 
the veteran's May 8, 2002 psychiatric 
examination at the Phoenix VAMC, with the 
veteran's claims file for review.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current psychiatric 
disability is related to the psychiatric 
condition identified in service.  If the 
examiner answers this question in the 
affirmative, the examiner should render an 
opinion as to whether it is clear and 
unmistakable that the psychiatric disorder 
pre-existed service, and if so was it 
clear and unmistakable that it underwent 
no increase in the underlying disability.  
If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
indicate.  Otherwise, the rationale for 
all opinions expressed and conclusions 
reached should be set forth.  If the 
examiner is unavailable another medical 
professional may review the claims folder 
and furnish the necessary opinions.

4.  The RO should then readjudicate the 
veteran's claims.
If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

